Exhibit 10.9
GENERAL MILLS, INC.
EXECUTIVE INCENTIVE PLAN

1.   PURPOSE OF THE PLAN

The purpose of the General Mills, Inc., Executive Incentive Plan (the “Plan”) is
to provide financial rewards to key executives of General Mills, Inc. (“General
Mills”), its subsidiaries and affiliates (defined as entities in which General
Mills, Inc., has a significant equity or other interest) (collectively with
General Mills, the “Company”) in recognition of their contributions to the
success of the Company, and to align the interests of such executives with the
interests of the stockholders of the Company. Awards under this Plan are
intended to constitute “qualified performance-based compensation” for purposes
of Internal Revenue Code section 162(m), and the Plan shall be construed
consistently therewith.

2.   EFFECTIVE DATE AND DURATION OF PLAN

This Plan, as amended and restated herein, shall become effective as of
September 25, 2000, subject to the approval of the stockholders of General Mills
at the Annual Meeting of Stockholders on that date. This Plan is a successor to
and replaces the Executive Incentive Plan, amended and approved by stockholders
on September 30, 1996. Definitions used in the Plan can be found in Section 16.
Awards may be made under the Plan until September 25, 2010.

3.   ELIGIBLE PERSONS

All officers of the Company shall be “Participants” eligible to receive Awards
under the Plan.

4.   AWARD TYPE

Under this Plan, the Committee may award Participants Cash Bonuses and the right
to receive shares of Common Stock subject to certain restrictions (“Restricted
Stock” or “Restricted Stock Units”). Cash bonuses, Restricted Stock and
Restricted Stock Units are sometimes referred to as “Awards”. To the extent that
such requirements are applicable, this Plan is intended to comply with the
requirements of section 409A of the Internal Revenue Code first effective as of
January 1, 2005 and shall be interpreted and administered in accordance with
that intent. If any provision of the Plan would otherwise conflict with or
frustrate this intent, that provision will be interpreted and deemed amended so
as to avoid the conflict. Further, for purposes of the limitations on
nonqualified deferred compensation under section 409A, each payment of
compensation under this Plan shall be treated as a separate payment of
compensation for purposes of applying the section 409A deferral election rules
and the exclusion from section 409A for certain short-term deferral amounts.
Certain awards made under this Plan which were

 



--------------------------------------------------------------------------------



 



earned and vested (within the meaning of section 409A) before January 1, 2005
are intended to be grandfathered from section 409A and remain governed by
federal tax law applicable to deferred compensation as it existed in effect
prior to section 409A. Accordingly, changes to the Plan after October 3, 2004
shall not modify the rights of participants with respect to deferred amounts
that were earned and vested on or before December 31, 2004.

5.   AWARDS OF CASH BONUSES, RESTRICTED STOCK AND RESTRICTED STOCK UNITS

  (a)   Performance Goal. In order for any Participant to receive an Award for a
Performance Period, the Net Earnings of the Company must be greater than zero.  
  (b)   Grants. At the end of the Performance Period, if the Committee certifies
that the requirement of Section 5(a) has been met, each Participant shall be
deemed to have earned Awards equal in value to the Maximum Amount, or such
lesser amount as the Committee shall determine in its discretion to be
appropriate; provided, however, that the exercise of such discretion with
respect to any Participant shall not have the effect of increasing an Award
payable to any other Participant. Such Awards shall consist of Cash Bonuses,
Restricted Stock or Restricted Stock Units, or a combination thereof, as
determined by the Committee, subject to the limitation that Restricted Stock and
Restricted Stock Units may not constitute more than 50 percent of each
Participant’s Award. The Committee, in its discretion, may require, as a
condition to the grant of Restricted Stock or Restricted Stock Units, the
purchase and deposit of Common Stock owned by the Participant receiving such
grant and the forfeiture of such grant if such deposit is not made or maintained
during a required holding period. Such shares of deposited Common Stock may not
be otherwise sold or disposed of during the applicable holding period. For
purpose of computing the value of Awards, each Restricted Stock or Restricted
Stock Unit shall be deemed to have a value equivalent to the Fair Market Value
of one share of Common Stock on the Grant Date.     (c)   Maximum Amount.
Notwithstanding any other provision of this Plan, in no event shall the total
Awards value earned by any Participant for any one Performance Period exceed
0.5 percent of the Company’s Net Earnings for that Performance Period (“Maximum
Amount”).     (d)   Profit Sharing Resolution. All awards under this Plan shall
be subject to General Mills’ 1933 Shareholder Resolution on Profit Sharing, as
amended.     (e)   Special Rule for Calendar Year Performance. Notwithstanding
any other provision in the Plan to the contrary, cash incentive awards where the
amount is determined based on calendar year performance shall be paid in a lump
sum on the March 15 immediately following the end of such calendar year. Cash
incentive awards where the amount is determined based on the Company’s fiscal
year performance (June 1 through May 31) shall be paid in a lump sum on the
August 15 immediately following the end of such fiscal year. If applicable under
the Plan, awards of

-2-



--------------------------------------------------------------------------------



 



      restricted stock or restricted stock units are payable at the times set
forth in the Plan document and/or award agreement. The intent of these
provisions is to ensure that all such payments are actually made within the
short term deferral period described in Treasury Regulations §1.409A-1(b)(4) and
that such amounts are not treated as a “deferral of compensation” under Code
§409A.

6.   RESTRICTED STOCK AND RESTRICTED STOCK UNITS

  (a)   Vesting. Subject to the provisions of Sections 10 and 11, the Vesting
Date for Restricted Stock and Restricted Stock Units shall be a date set forth
in the applicable Grant Agreement but which may not be earlier than 180 days
after the applicable Grant Date. The period between the applicable Grant Date
and the Vesting Date is referred to as the “Restricted Period”.     (b)   Common
Stock Issuance. Within 60 days after the Vesting Date for a Grant, General Mills
shall issue to the Participant a number of shares of Common Stock equal to the
number of shares of Restricted Stock or Restricted Stock Units that vested on
such Vesting Date, except to the extent the Participant has elected to defer
receipt of the Common Stock pursuant to the General Mills, Inc. Deferred
Compensation Plan.     (c)   Dividends and Cash Dividend Equivalents. Subject to
the restrictions set forth in Section 5(b), each Participant who receives
Restricted Stock shall have all rights as a Stockholder with respect to such
shares, including the right to vote the shares and receive dividends and other
distributions. A Participant who is credited with Restricted Stock Units shall
have no rights as a stockholder with respect to such Restricted Stock Units
until such time as share certificates for Common Stock are issued to the
Participant. During the Restricted Period, however, the Company shall pay to the
Participant, on a quarterly basis, an amount (the “Cash Dividend Equivalent”)
equal to the sum of all cash dividends declared by General Mills with record
dates during the prior quarter with respect to that number of shares of Common
Stock equivalent to the number of Restricted Stock Units credited to the
Participant’s Restricted Stock Units Account as of the applicable record date.  
  (d)   Grant Agreement. Each Grant shall be confirmed by, and be subject to,
the terms of an applicable Grant Agreement.

7.   COMMON STOCK

  (a)   Adjustments for Corporate Transactions. If a corporate transaction has
occurred affecting the Common Stock such that an adjustment to outstanding
awards is required to preserve (or prevent enlargement of) the benefits or
potential benefits intended at the time of grant, then in such manner as the
Committee deems equitable, an appropriate adjustment shall be made to (i) the
number and kind of shares which may be awarded under the Plan; (ii) the number
and kind of shares subject to outstanding awards; (iii) the number of shares
credited to an account; and, if applicable, (iv) the exercise price of
outstanding Options; provided that the

-3-



--------------------------------------------------------------------------------



 



      number of shares of Common Stock subject to any Option denominated in
Common Stock shall always be a whole number. For this purpose a corporate
transaction includes, but is not limited to, any dividend or other distribution
(whether in the form of cash, Common Stock, securities of a subsidiary of the
Company, other securities or other property), recapitalization, stock split,
reverse stock split, reorganization, merger, consolidation, split-up, spin-off,
combination, repurchase or exchange of Common Stock or other securities of the
Company, issuance of warrants or other rights to purchase Common Stock or other
securities of the Company, or other similar corporate transactions.

  (b)   Limits on Distribution. Notwithstanding any other provision of the Plan,
the Company shall have no obligation to deliver any shares of Common Stock under
the Plan unless all of the following conditions have been fulfilled:

  (i)   Listing or approval for listing upon notice of issuance, of such shares
on the New York Stock Exchange; or such other securities exchange as may at the
time be the principal market for the Common Stock, if applicable;     (ii)   Any
registration or other qualification of such shares of General Mills under any
state or federal law or regulation, or the maintaining in effect of any such
registration or other qualification that the Committee shall, in its absolute
discretion upon the advice of counsel, deem necessary or advisable; and    
(iii)   Obtaining any other consent, approval or permit from any state, federal
or foreign governmental agency which the Committee shall, in its absolute
discretion after receiving the advice of counsel, determine to be necessary or
advisable.

  (c)   Noncertificated Issuance of Shares. To the extent that the Plan provides
for issuance of stock certificates to reflect the issuance of shares of Common
Stock or Restricted Stock, the issuance may be effected on a noncertificated
basis, to the extent not prohibited by applicable law or the applicable rules of
any stock exchange.

8.   TRANSFERABILITY OF GRANTS

Except as otherwise provided by rules of the Committee, shares of Restricted
Stock, Restricted Stock Units and other rights of Participants under this Plan
shall not be transferable by a Participant otherwise than by (i) the
Participant’s last will and testament or (ii) by the applicable laws of descent
and distribution.

9.   TAXES

Whenever General Mills issues Common Stock under the Plan, the Company may
require the recipient to remit to the Company an amount sufficient to satisfy
any federal, state or

-4-



--------------------------------------------------------------------------------



 



local tax withholding requirements prior to the delivery of such Common Stock,
or, in the discretion of the Committee, the Company may withhold from the cash
payments and shares to be delivered cash and shares, respectively, sufficient to
satisfy all or a portion of such tax-withholding requirements.

10.   CHANGE OF CONTROL

  (a)   Upon a Change of Control:

  (i)   All shares of Restricted Stock shall immediately vest in full and Common
Stock free of restrictions shall be delivered to Participants, effective as of
the date of the Change of Control.     (ii)   If the Change of Control
constitutes a “change in control” event as described in IRS regulations or other
guidance under Code section 409A(a)(2)(A)(v), Participants’ Restricted Stock
Units shall fully vest and be settled upon such Change of Control.     (iii)  
If the Change of Control does not constitute a “change in control” event as
described in IRS regulations or other guidance under Code section
409A(a)(2)(A)(v), Restricted Stock Units that are not section 409A Restricted
Stock Units and on which a deferral election was not made shall fully vest and
be settled upon such Change of Control. However, the section 409A Restricted
Stock Units, or Restricted Stock Units for which a proper deferral election was
made, shall fully vest upon a Change of Control and be settled on the date the
original restriction period would have closed, or the date elected pursuant to
the proper deferral election, as applicable.     (iv)   The Committee may make
such additional adjustments and/or settlements of outstanding Awards for the
Performance Period within which the Change of Control occurs as it deems
appropriate and consistent with the Plan’s purposes; provided, however, that any
such additional adjustments and/or settlements shall be in compliance with
section 409A.

  (b)   “Change of Control” means the occurrence of any of the following events:

  (i)   The acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the 1934 Act), (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the 1934 Act) of
voting securities of General Mills where such acquisition causes such Person to
own 20 percent or more of the combined voting power of the then outstanding
voting securities of General Mills entitled to vote generally in the election of
directors (the “Outstanding Voting Securities”); provided, however, that for
purposes of this subsection (i), the following acquisitions shall not be deemed
to result in a Change of Control: (w) any acquisition directly from General
Mills, (x) any

-5-



--------------------------------------------------------------------------------



 



      acquisition by the Company, (y) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by General Mills or any
corporation controlled by General Mills or (z) any acquisition by any
corporation pursuant to a transaction that complies with clauses (x), (y) and
(z) of subsection (iii) below; and provided, further, that if any Person’s
beneficial ownership of the Outstanding Voting Securities reaches or exceeds
20 percent as a result of a transaction described in clause (w) or (x) above,
and such Person subsequently acquires beneficial ownership of additional voting
securities of General Mills, such subsequent acquisition shall be treated as an
acquisition that causes such Person to own 20 percent or more of the Outstanding
Voting Securities; or

  (ii)   Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board, provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the shareholders
of General Mills, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or     (iii)   The
consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of General Mills
(“Business Combination”); excluding, however, such a Business Combination
pursuant to which (x) all or substantially all of the individuals and entities
who were the beneficial owners of the Outstanding Voting Securities immediately
prior to such Business Combination beneficially own, directly or indirectly,
more than 60 percent of, respectively, the then outstanding shares of common
stock and the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors, as the case may be, of
the corporation resulting from such Business Combination (including, without
limitation, a corporation that as a result of such transaction owns General
Mills or all or substantially all of the assets of General Mills either directly
or through one or more subsidiaries) in substantially the same proportions as
their ownership, immediately prior to such Business Combination of the
Outstanding Voting Securities, (y) no Person (excluding any employee benefit
plan, or related trust, of General Mills or such corporation resulting from such
Business Combination) beneficially owns, directly or indirectly, 20 percent or
more of, respectively, the then outstanding shares of common stock of the
corporation resulting from such Business Combination or the combined voting
power of the then outstanding voting

-6-



--------------------------------------------------------------------------------



 



      securities of such corporation, except to the extent that such ownership
existed prior to the Business Combination and (z) at least a majority of the
members of the board of directors of the corporation resulting from such
Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such Business Combination; or

  (iv)   Approval by the stockholders of General Mills of a complete liquidation
or dissolution of General Mills.

11.   TERMINATION OF EMPLOYMENT

The following rules regarding the effect of a Participant’s termination of
employment on his or her Restricted Stock or Restricted Stock Units shall apply
unless otherwise determined by the Committee.

  (a)   If the Participant’s employment by the Company is terminated by either:

  (i)   the voluntary resignation of the Participant or     (ii)   a Company
discharge due to Participant’s illegal activities, poor work performance,
misconduct or violation of the Company’s policies or practices,

the Participant’s shares of Restricted Stock or Restricted Stock Units, which
are unvested on the date of termination, shall be forfeited.

  (b)   If the Participant’s employment by the Company is terminated for any
reason other than specified in Section 11(a), (c), (d) or (e), the following
rules shall apply:

  (i)   In the event that, at the time of such termination, the sum of
Participant’s age and service with the Company equals or exceeds 70, the
Participant’s Restricted Stock and Restricted Stock Units shall fully vest and
shall be paid (or deferred, as appropriate), immediately unless otherwise
provided in the Grant Agreement.     (ii)   In the event that, at the time of
such termination, the sum of Participant’s age and service with the Company is
less than 70, Restricted Stock and Restricted Stock Units shall vest in a
pro-rata amount based on full months of employment completed during the
Restricted Period from the date of grant to termination of employment and be
paid (or deferred, as appropriate), immediately, and the Participant’s remaining
Restricted Stock and Restricted Stock Units shall be forfeited; except if the
Participant is an executive officer of the Company, all Restricted Stock and
Restricted Stock Units shall fully vest as of the date of termination.

-7-



--------------------------------------------------------------------------------



 



      Any section 409A Restricted Stock Units that vest under this provision
shall be paid on the Participant’s separation from service (within the meaning
of Code section 409A), or in the case of a Participant who is a specified
employee (within the meaning of Code section 409A) shall be paid on the first
day of the seventh month following the month of separation from service.

  (c)   Death. A Participant who dies during the Restricted Period for any
Restricted Stock or Restricted Stock Units granted on or after June 1, 2002
shall fully vest in, and have settled, such shares of Restricted Stock or
Restricted Stock Units, effective as of the date of death. A Participant who
dies during the Restricted Period, for any Restricted Stock or Restricted Stock
Units granted prior to June 1, 2002, shall vest in, and have settled, a
proportionate number of such shares of Restricted Stock or Restricted Stock
Units, effective as of the date of death. Such proportionate vesting shall be
pro-rata, based on the number of full months of employment completed during the
Restricted Period prior to the date of death, as a percentage of the applicable
Restricted Period.     (d)   Retirement. The Committee shall determine, at the
time of a Grant, the treatment of the Restricted Stock or Restricted Stock Units
upon the retirement of the Participant during the Restricted Period. Unless
other terms are specified in the original Grant or the Grant Agreement, if the
termination of employment is due to a Participant’s separation from service
(within the meaning of Code section 409A) on or after age 55, the Participant
shall fully vest in, and be paid, all Restricted Stock or Restricted Stock Units
effective as of the date of the separation from service (within the meaning of
Code section 409A). Notwithstanding the previous sentence, in the case of a
Participant who is a specified employee (within the meaning of Code section
409A) any Restricted Stock Units (not subject to a proper deferral election)
shall be paid on the first day of the seventh month following the month of
separation of service.         Restricted Stock Units that could vest upon
retirement under this Section 11(d) at any time within the Award’s Restricted
Period shall be referred to as a “Section 409A Restricted Stock Unit”.     (e)  
Spin-offs. If the termination of employment during the Restricted Period for any
Restricted Stock or Restricted Stock Units is due to the cessation, transfer or
spin-off of a complete line of business of the Company, the Committee, in its
sole discretion, shall determine the treatment of such Restricted Stock and
Restricted Stock Units. Such treatment will be consistent with Code section
409A, and in particular will take into account whether a separation from service
has occurred within the meaning of section 409A.

12.   ADMINISTRATION OF THE PLAN

  (a)   Administration. The authority to control and manage the operations and
administration of the Plan shall be vested in the Committee in accordance with
this Section 12, subject to the following:

-8-



--------------------------------------------------------------------------------



 



  (i)   Subject to the provisions of the Plan, the Committee shall have the
authority and discretion to select from among the eligible Company employees
those persons who shall receive Awards, to determine the time or times of
receipt, to determine the types of Awards and the Amounts covered by the grants,
to establish the terms, conditions, restrictions, and other provisions of such
Grants, and (subject to the restrictions imposed by Section 13) to cancel or
suspend Grants. In making such determinations, the Committee may take into
account the nature of services rendered by the individual, the individual’s
present and potential contribution to the Company’s success and such other
factors as the Committee deems relevant.     (ii)   The Committee shall have the
authority and discretion to establish terms and conditions of Awards as the
Committee determines to be necessary or appropriate to conform to applicable
requirements or practices of jurisdictions outside the United States.     (iii)
  The Committee shall have the authority and discretion to interpret the Plan,
to establish, amend and rescind any rules and regulations relating to the Plan,
to determine the terms and provisions of any agreements made pursuant to the
Plan, and to make all other determinations that may be necessary or advisable
for the administration of the Plan.     (iv)   Any interpretation of the Plan by
the Committee and any decision made by it under the Plan shall be final and
binding.

  (b)   Delegation by Committee. Except to the extent prohibited by applicable
law or the applicable rules of a stock exchange, the Committee may delegate all
or any portion of its responsibilities and powers to any one or more of its
members and may delegate all or any part of its responsibilities and powers to
any person or persons selected by it. Any such allocation or delegation may be
revoked by the Committee at any time.

13.   AMENDMENTS OF THE PLAN

The Committee may from time to time prescribe, amend and rescind rules and
regulations relating to the Plan. Subject to the approval of the Board, where
required, the Committee may at any time terminate, amend or suspend the
operation of the Plan, provided that no action shall be taken by the Board or
the Committee without the approval of the stockholders of General Mills which
would amend the Maximum Amount that may be granted to any single Participant. No
termination, modification, suspension or amendment of the Plan shall alter or
impair the rights of any Participant pursuant to an outstanding Grant without
the consent of the Participant. There is no obligation for uniformity of
treatment of Participants under the Plan.

-9-



--------------------------------------------------------------------------------



 



14.   FOREIGN JURISDICTIONS

It is intended that in lieu of awarding Restricted Stock, the Committee may
grant Restricted Stock Units to employees of the Company who are subject to the
laws of foreign jurisdictions and entitled to receive Awards under the Plan. In
addition, the Committee may adopt, amend and terminate arrangements, not
inconsistent with the intent of the Plan, as it may deem necessary or desirable
to make available tax or other benefits of the laws of any foreign jurisdiction,
to employees of the Company who are subject to such laws and who receive Grants
under the Plan.

15.   NOTICE

All notices to the Company regarding the Plan shall be in writing, effective as
of actual receipt by the Company, and shall be sent to:
General Mills, Inc.
Number One General Mills Boulevard
Minneapolis, Minnesota 55426
Attention: Corporate Compensation

16.   DEFINITIONS

For purposes of this Plan, the following terms shall have the meanings set forth
below.
“1934 Act” means the Securities Exchange Act of 1934.
“Award” is defined in Section 4.
“Board” means the Board of Directors of General Mills.
“Business Combination” is defined in Section 10(b)(iii).
“Cash Dividend Equivalent” is defined in Section 6(c).
“Change of Control” is defined in Section 10(b).
“Committee” means the Compensation Committee of the Board, or such other
committee as the Board may from time to time select, provided that the Committee
must at all times be composed of two or more members of the Board, each of whom
qualifies as an “outside director” within the meaning of Section 162(m) of the
Internal Revenue Code of 1986, as amended.
“Cash Bonuses” means cash payments to Participants under this Plan.
“Common Stock” means the common stock, par value $0.10 per share, of General
Mills.
“Company” is defined in Section 1.

-10-



--------------------------------------------------------------------------------



 



“Fair Market Value” of a share of Common Stock as of any given date equals the
closing price of the Common Stock on the New York Stock Exchange on the
applicable date.
“General Mills” is defined in Section 1.
“Grant” means a grant to an eligible employee of the opportunity to earn Awards
under this Plan for any Performance Period pursuant to Section 5(b), including
the awarding of Restricted Stock and crediting of Restricted Stock Units to a
Restricted Stock Units Account.
“Grant Agreement” is defined in Section 6(d).
“Grant Date” is the first business day after the end of the applicable
Performance Period.
“Incumbent Board” is defined in Section 10(b)(ii).
“Maximum Amount” is defined in Section 5(c).
“Net Earnings” means the Company’s earnings from continuing operations before
unusual items and after taxes.
“Outstanding Voting Securities” is defined in Section 10(b)(i).
“Participant” is defined in Section 3.
“Performance Period” means a fiscal year of the Company, or such other period as
the Committee may from time to time establish.
“Person” is defined in Section 10(b)(i).
“Plan” is defined in Section 1.
“Restricted Period” is defined in Section 6(a).
“Restricted Stock” is defined in Section 4.
“Restricted Stock Unit” is defined in Section 4.
“Vesting Date” means the date on which Restricted Stock or Restricted Stock
Units vest, pursuant to Sections 6, 10, or 11.

-11-